DENNIS M. CHARNEY, ISB # 4610
P.O. Box 171 .

Ten Sleep, WY 82442

Telephone: (208) 938-9500

Email: dennischarney@gmail.com

Attorney for Defendant Scott Laney

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

) Case No. 1:19-CR-0292-BLW
UNITED STATES OF AMERICA, )
)
Plaintiff, )
) DEFENDANT’S WAIVER OF JURY
vs. ) TRIAL PURSUANT TO FED. CRIM.
) RULE 23
SCOTT ALEXANDER LANEY J
)
Defendant. )
)
)

 

I, Scott Laney, acknowledge that I was fully informed of my right to trial by jury in this
cause. I hereby waive that right, request the court to try all issues of fact and law without a jury.

Dated this 17th day of January, 2020.

Lb L_,

Defendant (~~ a

‘DEFENDANT’S WAIVER OF JURY TRIAL PURSUANT TO FED. CRIM. RULE 23 —1

 
   
 

oe
a
r

a a
Kttomgy Rox tga.”

The United States of America consents to the defendant’s waiver of a jury trial.

APPROVED: ZIE-
Z 2

 

We Ce

Assistant U.S. Attorney

. A ‘
Respectfully submitted this 24" day of January 2020.
/s/

Dennis M. Charney
Attorney for Scott Laney

DEFENDANT’S WAIVER OF JURY TRIAL PURSUANT TO FED. CRIM. RULE 23 —2

 
CERTIFICATE OF SERVICE

 

I hereby certify that on January _, 2020 I electronically filed the foregoing with the Clerk of
the Court for the United States District Court for the District of Idaho by using the CM/ECF
system. I certify that all participants in the case are registered CM/ECF users and that service will .
be accomplished by the CM/ECF system.

/s/-

Dennis Charney

DEFENDANT’S WAIVER OF JURY TRIAL PURSUANT TO FED. CRIM. RULE 23 —3

 

 

 
